DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the biteline" in line2.  There is insufficient antecedent basis for this limitation in the claim.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The preamble of dependent claims 10-16, should be consistent with the preamble of the independent claim 9 which the depend from. The preamble should be  -- The footwear article  --  instead of “The securing mechanism”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield et al. (US 9,265,305) in view of Hwang (US 9,301,570). With respect to claim 1, Hatfield et al. discloses a footwear article  (100, see figures 1-5) comprising: an upper (102) having a first side (medial side), a second side (lateral side), a toe end (forward portion), and a heel end (rear portion); a heel cup (portion above the zipper 132, see figures 2B & 2C) articulated at the heel end, wherein the heel cup articulates between an open configuration (see figure 2C) that exposes an interior foot-receiving cavity of the footwear article and a closed configuration (see figures 3A- 3C) that encloses a heel-end portion of the interior foot-receiving cavity; a tensioning strand (stretchable or elastic members 140a and 140b) having a first portion and a second portion, the first portion anchored to the footwear article on the first side of the upper (free ends of lace element 138 may engage (directly or indirectly) with free ends of elastic members 140a and 140b such that pulling the strap 136 to stretch the elastic members 140a and 140b applies a tensile force to pull and tighten the lace element 138 at and across the instep area); and a strap (the strap 136 is engaged with two stretchable or elastic members 140a and 140b) coupled to the second portion of the tensioning strand (140a; 140b), the tensioning strand and strap sequentially wrapping from the first side and around the front of the heel cup to the second side (the elastic members 140a, 140b (or .
	With respect to claims 2-5 and 8, Hatfield et al. as modified by Hwang, discloses  a living hinge coupling the heel cup to the upper (see figures 2B-C); wherein the at least one tensioning strand (140a; 140b) extends from the first portion in a vertical orientation to a lacing element (free ends of lace element 138 may engage (directly or indirectly) with free ends of elastic members 140a and 140b such that pulling the strap 136 to stretch the elastic members 140a and 140b applies a tensile force to pull and tighten the lace element 138 at and across the instep area, see figure 1A), and wherein, at the lacing element (138), the at least one tensioning strand (140a-b) transitions from the vertical orientation to a longitudinal orientation and towards the heel end; wherein the strap (136) is releasably (hook-and-loop type fastener arrangement) secured to the first side of the upper; wherein the strap is releasably (hook-and-loop type fastener arrangement) secured to the first side of the upper and to the heel cup; and wherein the footwear article further comprises, a lacing element (138), wherein the tensioning strand is slidably coupled to the lacing element and wherein at least a portion of the tensioning strand and the lacing element extend in the medial-to-lateral orientation (free ends of lace element 138 may engage (directly or indirectly) with free ends of elastic members 140a and 140b such that pulling the strap 136 to stretch the elastic members 140a and 140b applies a tensile 
	With respect to claim 6, Hwang discloses that hook or loop fasteners or a magnet or a pressure-button can be used to releasably connect the footwear portions. Therefore, it would have been obvious to one of ordinary skill in the art in view of Hwang, to substitute the zipper of Hatfield et al/Hwang with magnet, since magnets are considered to be a releasable fastener and art equivalent to zippers.
	With respect to claim 7, it would have been obvious to one of ordinary skill in the art to have the first portion of the at least one tensioning strand of Hatfield et al/Hwang anchored to the footwear article at a bite line, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
	With respect to claims 17-20, Hatfield et al. as modified by Hwang discloses footwear article (see figures 1-5) comprising: an upper (102) having a medial side, a lateral side, a toe end, and a heel end; a heel cup (portion of the upper above the zipper 132) articulated at the heel end, wherein the heel cup articulates, on a living hinge (see figures 2B & 2C) connecting the heel cup to the upper (102), between an open configuration (see figure 2C) that exposes an interior foot-receiving cavity of the footwear article and a closed configuration (see figure 1D) that encloses a heel-end portion of the interior foot-receiving cavity; at least one tensioning strand (140a; 140b) having a first portion and a second portion, the first portion anchored to the footwear article at a biteline on .

Claims 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al. in view of Freed (Pub. No. US 2004/0078999).
With respect to claim 9, Hatfield et al/Hwang disclose a footwear article (see figures 1-5 of Hatfield et al.) comprising: a tensioning strand (140a; 140b) having a first portion opposite a second portion, the first portion anchored to the footwear article; a tensioning strap (136) having a first strap end and a second strap end, the second portion of the tensioning strand (140a; 140b) coupled to the first strap end (see figures 1B & 1E), the second strap end comprising a releasable fastener (hook and loop fastener); and a forefoot lacing element (138, see figures 1C & 3C) comprising an attachment (free ends of lace element 138 may engage (directly or indirectly) with free ends of elastic members 140a and 140b such that pulling the strap 136 to stretch the elastic members 140a and 140b applies a tensile force to pull and tighten the lace element 138 at and across the instep area, see figure 1A), wherein the tensioning strand (140a; 140b) extends from the first portion in a first orientation and passes through the attachment of the forefoot lacing element at which the tensioning strand transitions to a longitudinal orientation and extends towards a posterior of the footwear article. Although Hatfield et al. discloses that the free ends of lace element 138 can be directly or indirectly engaged  with free ends of tensioning strand/elastic members 140a and 140b, Hatfield et al. is silent as to the attachment being an opening. Freed discloses forefoot lacing element that comprises an opening/loop, wherein a tensioning strap (strap 160) can pass through the opening/loop. Therefore, it would have been obvious to one of 
 	With respect to claims 10-13 and 16, Hatfield et al. as modified by Freed discloses wherein the first strap (136) end is coupled to the second portion of the tensioning strand (140a; 140b) on a first side of the footwear article (see figures 1B & 1E), and wherein the releasable fastener (hook and loop fastener) of the second strap end connects to a second side of the footwear article opposite the first side (see figures 1A & 1D); wherein the tensioning strap (136) releasably (hook and loop fastener) connects to a first side of the footwear article and a second side of the footwear article; wherein a segment of the tensioning strand (140a; 140B), the forefoot lacing element (138), or any combination thereof extends in a medial-to-lateral orientation (see figures 1A & 1C); wherein a segment of the tensioning strand (140a; 140b), the forefoot lacing element (138), or any combination thereof extends across a forefoot portion of the footwear article (see figures 1A, 1C, 3C); and wherein the opening is a loop (as modified by Freed).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield et al./Freed as applied to claims 9-13 and 16 above, and further in view of Hwang. Hatfield et al/Freed does not appear to disclose the strap to go all the way around the back of the heel cup from a first side to a second side. Hwang discloses a shoe with elasticity, which can be easily and conveniently put on and taken off a user's foot (see figures 1-4). Hwang  discloses a strap/fixing member .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,758,010. Although the claims at issue are not identical, they are not patentably distinct from each other since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See MPEP § 804.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are increased access footwear analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

JMM
02/24/2020